   Case 4:18-cv-00007 Document 100 Filed on 01/30/20 in TXSD Page 1 of 1



I.INITED STATES DISTRICT
UNITED          DISTRICT COURT
                         COURT                                      SOUTHERN
                                                                    SOUTHERN DISTRICT OF TEXAS



                    Motion and Order for Admission Pro Hac
                                                       ^Elac Vice
                                                             Zice

         Division       Houston                               Case Number             4:18-cv-00007
                                                                                      4: I 8-cv-00007

                                              Opportune LLP


                                                    versus
                                               Oportun,
                                               Oportun, Inc.
                                               Oportun,
                                               Oportun, LLC


           Lawyer's
           Lawyer's Name                  Lyn R. Agre
                Firm                      Kasowitz Benson Torres
                                                              Torres LLP
                Street                    101
                                          101 California Street, Suite 3000
          City & Zip Code
                       Code
                                          San Francisco, California 94111
                                                                      9 41 1 I
         Telephone & Email
      Licensed: State & Number                 (41 5) 655-4308;
                                          Tel. (415)  655 -4308 ; LAgre@kasowitz.com
                                                                  LAgre@kasowitz.com
       Federal Bar & Number                           sBN 178218
                                          California SBN    178218



 Name of party applicant seeks
                         seeks to
 appear for:                                        Defendants Oportun, Inc. and Oportun
                                                                                 Oportun LLC


 Has applicant
     applicant been sanctioned by any bar association or court? Yes
                                                         court? Yes                         No     r'
 Onaa separate sheet for each sanction,
 On                           sanction, pleasee supply the full particulars.


 Dated: 1/30/2020
 Dated: V30t2020                Signed:
                                Signed




 The state bar reports that the applicant's status is:


 Dated:
 Dated                          Clerk's signature
                                        signature



               Order
                                                                   admitted pro hac vice.
                                                    This lawyer is admitted


Dated:
Dated
                                                             United States District Judge
